Case 1:20-cv-20459-KMW Document 21 Entered on FLSD Docket 08/03/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                  CASE NO.: 1:20-cv-20459-KMW
  TAMA SUSAN BOGAD,
      Plaintiff
  v.
  ROYAL CARIBBEAN CRUISES LTD. a/k/a
  ROYAL CARIBBEAN CRUISES LTD., A LIBERIAN
  CORPORATION, d/b/a ROYAL CARIBBEAN
  CRUISE LINE and d/b/a ROYAL CARIBBEAN
  INTERNATIONAL,
        Defendant.
  _________________________________/

                JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE

         IT IS HEREBY stipulated by and between the counsel for the Plaintiff and counsel for the
  Defendant that the above cause, have settled all claims in the above captioned cause through the
  execution of a confidential settlement agreement and release and therefore Plaintiff and
  Defendants hereby stipulate to the Dismissal with predjudice of this entire action, with each party
  to bear their own attorneys’ fees and costs.


             DATED this 3rd day of August, 2020.

  By:

   By: s/ _Lisa C. Goodman______________           By: s/ Natasha Alcivar_____
   John H. Hickey, Esq. (FBN 305081)               Natasha Alcivar, Esq.
   hickey@hickeylawfirm.com                        nalcivar@rccl.com
   Lisa C. Goodman, Esq. (FBN 118698               Royal Caribbean Cruises Ltd.
   lgoodman@hickeylawfirm.com                      1080 Caribbean Way
   mrodriguez@hickeylawfirm.com                    Miami, Florida 33132
   HICKEY LAW FIRM, P.A.                           Tel. (305) 539-3943
   1401 Brickell Avenue                            Alt. (305) 539-4457
   Suite 510                                       Fax (305) 539-6561
                                                   Attorneys for Defendant
   Miami, FL 33131
   Tel. (305) 371-8000
   Fax: (305) 371-3542
   Attorneys for Plaintiff


                                                  1
Case 1:20-cv-20459-KMW Document 21 Entered on FLSD Docket 08/03/2020 Page 2 of 2




                                  CERTIFICATE OF SERVICE

         We hereby certify that the foregoing was electronically filed with the Clerk of the Court

  via CM/ECF on this 3rd day of August, 2020. We also certify that the foregoing was served on

  all counsel or parties of record on the attached Service List either via transmission of Notices of

  Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel or

  parties who are not authorized to receive electronic Notices of Filing.


                                                By: s/ Lisa C. Goodman
                                                    LISA C. GOODMAN (FBN: 118698)




                                          SERVICE LIST

               TAMA SUSAN BOGAD v. ROYAL CARIBBEAN CRUISES LTD.
                           CASE NO.: 1:20-cv-20459-KMW


   John H. Hickey, Esq.                                Natasha Alcivar, Esq.
   hickey@hickeylawfirm.com                            nalcivar@rccl.com
   federalcourtfilings@hickeylawfirm.com               Paul J. Hehir, Esq.
   Lisa C. Goodman, Esq.                               phehir@rccl.com
   lgoodman@hickeylawfirm.com                          Royal Caribbean Cruises Ltd.
   mrodriguez@hickeylawfirm.com                        1080 Caribbean Way
   HICKEY LAW FIRM, P.A.                               Miami, Florida 33132
   1401 Brickell Avenue, Suite 510                     Tel. (305) 539-3943
   Miami, Florida 33131-3504                           Alt. (305) 539-4457
   Tel. (305) 371-8000                                 Fax (305) 539-6561
   Fax (305) 371-3542                                  Attorneys for Defendant
   Attorneys for Plaintiff




                                                   2
